Citation Nr: 0608714	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975, and from March 1976 to November 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Milwaukee, Wisconsin that 
denied service connection for hepatitis C.  

The case was remanded by a decision of the Board dated in 
September 2004.


FINDING OF FACT

The veteran has hepatitis C that is more likely attributable 
to post-service activities than to his period of military 
service. 


CONCLUSION OF LAW

The veteran does not have hepatitis C loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he contracted hepatitis C on active 
duty.  He contends that he received a blood transfusion 
during surgery for eye injury during active duty and that the 
hepatitis is traceable to the transfusion.  It is averred 
that reference to hepatitis should be recorded in his service 
medical records and that many cases of hepatitis C was found 
in soldiers, especially among those arriving from Vietnam.  
The veteran maintains that hepatitis C was first diagnosed at 
the Lowndes Hospital in 1988, now renamed Baptist Memorial 
Hospital.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the appellant and his representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in April 2002 and October 2004, the RO 
informed him of what the evidence had to show to substantiate 
the claim for service connection, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  The letters also 
advised him to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the veteran was not notified of the 
criteria for rating hepatitis or for the award of an 
effective date, see Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), this questions are not now before 
the Board.  Consequently, a remand for notice of such issues 
is not required.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  Private clinical data identified by 
the veteran have been requested and associated with the 
claims folder, and extensive VA outpatient records have also 
been retrieved.  The veteran was afforded a comprehensive VA 
examination with a medical opinion.  Under the circumstances, 
the Board finds that further assistance is not required.  See 
38 U.S.C.A. § 5103 A (a) (2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

The veteran's service medical records do not refer to any 
complaints, symptoms or findings relating to hepatitis or 
liver disease.  It is shown that he was involved in an 
altercation in April 1977 and sustained a blowout fracture of 
the left orbit for which he underwent surgery.  It was not 
indicated whether he received a blood transfusion during the 
operation.  

In 1994, the record reflects that the veteran filed a claim 
for a number of disabilities, but did not list hepatitis.  

Private clinical records dated between 1988 and 1993 were 
obtained from Baptist Memorial Hospital and/or Golden 
Triangle Regional Medical Center showing treatment for 
various complaints and disorders.  No diagnosis of hepatitis 
or specifically hepatitis C is recorded.  

VA outpatient clinical records dating from 1998 reflect that 
the veteran denied having hepatitis on initial history and 
physical examination in April of that year, prior to entering 
a VA rehabilitation program for substance abuse, including 
alcohol and crack cocaine.  The following day, hepatitis C 
was confirmed on blood chemistry study.  A subsequent 
clinical entry within the week showed diagnoses that included 
hepatitis C for which he was given educational materials.  In 
May 1998, the veteran related a history of intravenous heroin 
use between 1974 and 1976 while in service.  

The veteran or his representative submitted an article from 
the December 1998/January 1999 issue of The VVA Veteran 
entitled Hepatitis C - A New Danger to Veterans that was 
received in January 1999 in which it was advocated that 
hepatitis C be granted presumptive service connection status.  
Among other things, it was noted that hepatitis C had been 
found to have a latency period of at least 30 years, during 
which it might show no symptoms, and that veterans appeared 
to be at greater risk for contracting the disease than the 
general population.  It was reported that hepatitis C was not 
discovered until 1989 and that a blood test for it was not 
developed until 1990.  

The article stated the following:  "[o]ne key question that 
arose is which veterans would be entitled to the presumption 
that they were infected during service.  The simplest answer 
was to use the VA's own lists of risk factors for infection, 
contained in a June 11, 1998, memorandum from VA Under 
Secretary for Health Dr. Kenneth W. Kizer.  The memo ordered 
the VA medical facilities to conduct blood tests for veterans 
with one of ten listed risk factors."  The article went on 
to say that "[a] basic principle in veterans benefits law is 
that a veteran cannot get service connected for injuries of 
disease resulting from willful misconduct, such as drunk 
driving.  VVA therefore recommended that the legislation not 
include intravenous drug or cocaine abuse, both of which are 
risk factor for hepatitis C infection.  Cocaine abuse can 
lead to infections because small amounts of blood from a 
user's nose can be passed among those sharing the straws or 
tubes used to inhale the drug."  It was added that although 
having multiple sexual partners was considered by VA doctors 
to be a risk factor, the legislation did not include this 
factor. 

The veteran was sent a hepatitis C risk factors development 
letter in April 2002.  In a response received that same 
month, he stated that he had use intravenous (IV) drugs and 
intranasal cocaine in an attempt to self medicate when 
headache pain became too much to bear.  He related that he 
had been given a blood transfusion when hospitalized for a 
left orbital fracture in Germany between 1976 and 1977.  

The veteran was afforded a VA infectious, immune and 
nutritional disabilities examination for compensation 
purposes in March 2005, to include a medical opinion.  The 
examiner stated that the claims folder and available medical 
records were thoroughly reviewed.  Pertinent history from 
post-service medical records was recited to the effect that 
upon admission to a VA program in April 1998, the veteran was 
going through a divorce from his wife of 12 years and had 
lost his job due to drug use.  It was reported that he and 
his wife were both using drugs and alcohol.  A substance 
abuse chronology included heroin use from 1974 to 1976, and 
snorting cocaine at age 30.  

History obtained from the veteran indicated that after 
arriving from Germany in 1977, he had been tested and told he 
had 'an infection' and that he had to take medication for six 
months and keep reporting to the department of health.  It 
was reported that upon further questioning, it was found the 
veteran was a PPD converter and tuberculin positive and took 
medicine for that reason.  He also stated that he thought he 
had hepatitis C at that time but was not sure.  It was noted 
that the appellant had had eye surgery in service but no 
tattoos.  He related that he had never worked in the medical 
profession, and had no history or working around blood 
products.  

Upon physical examination, no hematemesis, melena, blood in 
the stool, jaundice, hepatic encephalopathy, ascites, 
hemorrhage from varices, portal hypertension or portal 
gastropathy was indicated.  It was noted that the veteran 
took no medication for hepatitis, and currently had no 
extrahepatic manifestations of hepatitis C infection.  
Laboratory studies were performed.  Following examination, a 
pertinent diagnosis of hepatitis C positive, chronic 
infection, was rendered.

The examiner provided a summary in which it was noted that 
the veteran's risk factors [for hepatitis] in service 
included the use of sex professionals and a minimal blood 
transfusion for eye surgery.  It was noted that although he 
thought he was positive for hepatitis C in 1977, the disease 
was not diagnosed as a different etiology until the middle 
1980s.  The examiner related that around the middle 1980s, 
the appellant had gone several years with intravenous drug 
abuse, snorting cocaine and having a wife who did the same 
for over a decade.  It was opined that it was much more 
likely that the veteran acquired hepatitis C from his many 
years of drug use in the early 1980s through his various risk 
factors and sleeping with a partner who did the same.  The 
examiner added that it was less likely that the appellant 
acquired hepatitis C during his military career.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades, 
etc.  VBA letter 211B (98-110) November 30, 1998.

The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of:  (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this instance, the Board finds that while the evidence 
clearly shows that the veteran has a diagnosis of hepatitis 
C, the evidence fails to demonstrate a nexus between current 
disability and service.  Although he claims he received a 
blood transfusion while undergoing surgery in service, there 
is no evidence in the claims folder that this was the case.  
Notably, the appellant has acknowledged a history of IV 
heroin use in service and intranasal cocaine abuse for many 
years thereafter.  In this regard the Board points out that 
in March 2005, upon review of the veteran's claims folder, a 
comprehensive physical examination and history obtained at 
that time, a VA examiner concluded that it was much more 
likely that the veteran acquired hepatitis C from his many 
years of substance abuse in the early 1980s through his 
various risk factors and sleeping with a partner who did the 
same.  It was added that it was less likely that the 
appellant acquired hepatitis C during his military career.  

The Board places significant probative value on the VA 
medical examiner's opinion as it was based on a review of the 
entire record and has not been contradicted by any other 
medical opinion evidence.  This includes the newspaper 
submitted on the veteran's behalf in which VVA recommended 
that the legislation advocating presumptive service 
connection for hepatitis C.  The Court has held that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position.  Wray v. Brown, 
7 Vet. App. 488, 493 (1995).  

The Court has held that regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone.  See 
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, 
resolution of an issue that involves medical knowledge, such 
as diagnosis of disability and determination of medical 
etiology, requires competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, the 
veteran's lay opinion concerning the etiology of his 
hepatitis C has less probative evidentiary value.

After review of the all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hepatitis C, and service 
connection must be denied.


ORDER

Service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


